Emery, J.
The defendant town was indicted for violation of R. S., ch. 23, sec. 91, providing that “Towns shall erect and maintain at all crossings of highways, and where one public highway enters another, substantial guide-posts ... on which shall be plainly printed . . . the name of the next town on the route.”
The facts found from the evidence are these: There are two nearly parallel public highways leading from Belfast, through the defendant town Swanville, to Monroe. At one place in Swanville there is a cross road from one of these highways to the other, This cross road *403is wholly within Swanville and” simply goes across country from one highway to the other, without crossing either. The town did not erect the statutory guide-post at either end of this cross road.
The case proved is not within the statute. Statutory “highways” are those leading from town to town. Local or cross roads wholly within one town are not within that term. In this case the locus was not at a “crossing of highways” nor where “one public highway enters another.”

Judgment for defendant.